10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-00156-JAT--CDB Document1 Filed 01/21/20 Pagelofs5

 

 

 

 

a4 FILED ___. LODGED
—_.RECEIVED _ Copy
JEFFREY KELLER FOOTE JAN 9] 2020
8824 W. El Caminito Drive
Peoria, AZ 85345 CLERK U S DISSRICT COURT
602-580-5847 BY DETER RAMZONA
Plaintiff

IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF ARIZONA.

In re the Matter of: Cause No. CV-20-156-PHX-JAT-CDB

JEFFREY KELLER FOOTE, COMPLAINT

Plaintiff,
VS

STATE OF ARIZONA DEPARTMENT
OF PUBLIC SAFETY,

CITY OF PHOENIX,

Defendants.

 

Plaintiff, for his cause of action against Defendants, and each of them, states and alleges as

follows:

I.
Plaintiff, JEFFREY KELLER FOOTE, is now and was, at all relevant times, a resident of

Maricopa County, Arizona, where the cause of action occurred.

UL.
Defendant, State of Arizona Department of Public Safety the ( the “Department’’) and the City of
Phoenix,( the “City”) upon information and belief, are and were at all times relevant herein,

government entities within the jurisdiction of Maricopa County, Arizona. At all times relevant

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-00156-JAT--CDB Document 1 Filed 01/21/20 Page 2 of 5

herein, Defendants were to operate within the authority granted them under the Arizona State
Constitution and Arizona Revised Statutes.

UY.
Defendants are persons or entities that may be liable to Plaintiff whose true identities are
presently not known. Plaintiff reserves the right to amend this complaint to set forth the true
names of these entities when they become known.

IV.
Venue is proper in U.S. DISTRICT COURT FOR THE DISTRICT OF ARIZONA.

V.
Plaintiff sent a notice of claim to Defendants on June 3". 2019 by certified mail. The receipt is

attached as exhibit “A”. At the time of this filing Defendants have not responded to the notice of
claim and demand letter sent to them. Plaintiff is in compliance with A.R.S. §12-821.01 and is

authorized to proceed on his claims.

VI.
Plaintiff was involved in a domestic dispute in early 1990 between himself and his then wife.

Charges were filed by the City of Phoenix for domestic violence. Ultimately the charges were
resolved with a trial and court dismissed. However, based on the record keeping and transfer
between the City and the Department, the disposition updated on Plaintiff's criminal record was
to a conviction for domestic violence and 365 days in jail. From that time in 1990 until late 2018,
Plaintiff's criminal history has shown an incorrect criminal record of conviction which has
impacted his life negatively, both financially and emotionally.

Plaintiff has been unable to secure legitimate work from employers throughout the years because
he has failed necessary background checks. Unbeknownst to him, employers were finding this

incorrect disposition and turning him down for employment. Furthermore, Plaintiff has suffered

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-00156-JAT--CDB Document 1 Filed 01/21/20 Page 3 of 5

significant emotional distress as his reputation has been tarnished by his unemployed status.
Plaintiff is now nearing retirement and will not be able to receive Social Security, direct result of
not being able to start a career due to prospective employer background check and failure of
such. The resulting damage and injury to the Plaintiff will continue well into the future indeed.
Once Plaintiff became aware of the incorrect criminal record, he worked tirelessly with the
Department to fix it through the Department’s challenge and review process. This process took
several months, starting in early 2018 and finally resolving in January of 2019. Through a series
of correspondences with Mirisue Galindo — who was assigned to Plaintiff's challenge — about his
criminal record, it became clear that the Department knew why the record was inaccurate and
why the Department was working to misrepresent to Plaintiff the nature of the error. Ultimately,
the Department asked him to consent to an inaccurate update to his criminal record. The agent
for the Department updated the record to a disposition of “not referred for prosecution”. This is
not an accurate representation of the actual disposition.

Additionally, throughout the process of appeal the Department misrepresented to Plaintiff such
things as the fact that the Department did not have a disposition on file at all. The Department
found a criminal record for him that showed he served 365 days in jail. The Department then
changed their findings to show Mr. Foote serving 365 days of probation, all of the findings are
fabricated, felonious in nature as the entry to the record was on purpose and not an over site. The
fact is the Department recklessly changed the record at will to suit the situation. The Department
added to the criminal history record the derogatory description of “intent, reckless, injury”. The
Department then requested Mr. Foote to complete, sign and notarize a perjury affidavit. Mr.
Foote complied. Lastly, the Department admitted that the file on Mr. Foote was missing a

disposition and the city courts and the police department did not have any record of his arrest,

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-00156-JAT--CDB Document 1 Filed 01/21/20 Page 4 of 5

trial or disposition. Mr. Foote became suspicious of the Departments actions regarding what
disposition the Department referenced in the research in which the correction of “365 days in
jail” to “365 days probation”.

The Notice of Findings received by Mr. Foote, RE: Arizona criminal record #AZ08785368.
Clearly state: The audit of your Arizona criminal record is complete.

The Department made false and misleading statements to Plaintiff and continued to do so. Every
challenge by Mr. Foote has resulted in a different disposition excluding the original requested in
Mr. Foote’s original challenge, “court dismissal”. Eventually the Department admitted there was
no disposition on file. This is contradictory to all the previously presented findings and audits.
The Department has displayed misconduct with gross negligence and the willingness to disregard
the law. The Departments efforts to commit fraudulent activities such as knowingly updating the
criminal database with false dispositions explains how the incorrect disposition was entered in
the first place. These errors have given rise to several claims by Mr. Foote against the above-
named government agencies. Mr. Foote alleges a violation of 42 U.S.C. §1983 for violating his
civil rights, fraud, defamation, conspiracy to commit a tort, violations of Arizona Administrative
Code Title 13 Chapter 1, specifically R13-1-108 B 1, 2, and 3.

Plaintiff has calculated damages in excess of $3,473,280 for lost wages for the last twenty-nine
years, social security and a punitive multiplier for the willful misconduct displayed by the
Department and the City.

Vil.
WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and severally as

follows:
1, For damages in an amount to be determined at trial;

2. For all costs incurred herein;

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:20-cv-00156-JAT--CDB Document 1 Filed 01/21/20 Page 5 of 5
3. For such other and further relief as the Court deems just and proper.

RESPECTFULLY SUBMITTED this 2 day of _" &nvu/

oe
a

Me

Jeliyey Keller Foote

8824 W. El Caminito Drive
Peoria, AZ 85345

Plaintiff

 

 

 
